Case:20-14853-JGR Doc#:44 Filed:08/16/20                  Entered:08/16/20 17:22:33 Page1 of 4



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

 IN RE:                                               )
                                                      )       Case No. 20-14962 JGR
 GUNSMOKE, LLC                                        )
 EIN: XX-XXXXXXX                                      )       Chapter 11
                                                      )
    Debtor.                                           )
                                                      )
                                                      )
                                                      )       Case No. 20-14853 JGR
 HAPPY BEAVERS, LLC                                   )
 EIN: XX-XXXXXXX                                      )       Chapter 11
                                                      )
    Debtor.                                           )
                                                      )
                                                      )       Case No. 20-14963 JGR
 ARMED BEAVERS, LLC                                   )
 EIN: XX-XXXXXXX                                      )       Chapter 11
                                                      )
    Debtor.                                           )

                           MOTION FOR JOINT ADMINISTRATION

       The Debtors and Debtors-in-Possession, Gunsmoke, LLC, Happy Beavers, LLC, and Armed

Beavers, LLC by and through their attorneys, JORGENSEN, BROWNELL & PEPIN, P.C. move the Court

for an Order for Joint Administration pursuant to L.B.R. 1015-1 and Bankruptcy Rule 1015 of the

three Chapter 11 cases captioned Happy Beavers, LLC, Case No. 20-14853 JGR; Armed Beavers,

LLC, Case No. 20-14963 JGR, and Gunsmoke, LLC, Case No. 20-14962 JGR; and, as grounds

therefore, states as follows:

                                        INTRODUCTION

          1.     Happy Beavers, LLC filed its voluntary petition for relief under Chapter 11 of the

 Bankruptcy Code on July 17, 2020 and remains a debtor-in-possession.

          2.     Armed Beavers, LLC filed for relief under Chapter 11 of the Bankruptcy Code on

 July 22, 2020 and remains a debtor-in-possession.
Case:20-14853-JGR Doc#:44 Filed:08/16/20                Entered:08/16/20 17:22:33 Page2 of 4



       3.       Gunsmoke, LLC filed for relief under chapter 11 of the Bankruptcy Code on July

22, 2020 and remains a debtor-in-possession.

       4.       Happy Beavers, LLC, Armed Beavers, LLC and Gunsmoke, LLC are interlocked

companies used by third parties: Chee Wei Fong and Richard Weingarten, for the operation of an

indoor shooting range and retail gun shop (operating under the trade name: Front Range Gun Club)

located at 697 N. Denver Ave., Loveland, Colorado 880537 (the “Property”). Happy Beavers,

LLC, holds title to the real estate and has encumbered the real estate, fixtures and inventory. The

inventory control is vested in Armed Beavers, LLC (that has also encumbered the fixtures and

inventory) and the day-to-day sales and cashflows are handled through Gunsmoke, LLC (that is a

wholly owned subsidiary of Armed Beavers, LLC). Gunsmoke, LLC technically leases the facility

from Happy Beavers, LLC which that in-turn pays mortgage payments to creditors.

       5.       Gunsmoke, LLC is wholly owned by Armed Beavers, LLC which is wholly owned

by Chee Wei Fong and Richard Weingarten. Happy Beavers, LLC is also wholly owned by Chee

Wei Fong and Richard Weingarten. Chee Wei Fong and Richard Weingarten also run the day-to-

day operations of Front Range Gun Club and they manage control of all three debtor entities.

       6.       The issues that will need to be resolved in the Debtors’ cases will be, to a great

extent, identical. The cases will involve common factual and legal issues and overlapping

encumbrances.

       7.       The Happy Beavers, LLC Chapter 11 case was the earlier-filed case. Accordingly,

pursuant to Local Bankruptcy Rule 1015-1, joint administration should occur under that case.

       8.       A similar Motion for Joint Administration is being filed in the affiliated cases for

Armed Beavers, LLC and Gunsmoke, LLC.

       9.       Substantive Consolidation of the three cases is also being requested under separate

motion filed contemporaneously herewith.
Case:20-14853-JGR Doc#:44 Filed:08/16/20                Entered:08/16/20 17:22:33 Page3 of 4



       WHEREFORE, the debtors pray that the Gunsmoke, LLC’s, Armed Beavers, LLC’s and

Happy Beavers, LLC’s Chapter 11 cases be jointly administered and under the Happy Beavers, LLC

Chapter 11 case pursuant to Bankruptcy Rule 1015(b) and Local Bankruptcy Rule 1015-1; that the

three cases be jointly administered under the Happy Beavers, LLC Case No. 20-14853 JGR; and for

such further and additional relief as to the Court may appear proper.



 Dated: August 16, 2020                               Respectfully submitted,



                                                     By: /s/ Gerald L. Jorgensen
                                                     Gerald L. Jorgensen #18855
                                                     JORGENSEN, BROWNELL & PEPIN P.C.
                                                     5285 McWhinney Blvd., Suite 100
                                                     Loveland, CO 80538
                                                     Phone : (970) 304-0075
                                                     Fax : (970) 351-8421
                                                     Email : gerald@jbplegal.com
Case:20-14853-JGR Doc#:44 Filed:08/16/20                 Entered:08/16/20 17:22:33 Page4 of 4



                                  CERTIFICATE OF SERVICE

         I hereby certify that on August 16, 2020, I electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system and/or via e-mail to the following address:

Alison Goldenberg
Alison.Goldenberg@usdoj.gov
U.S. Trustee

Michael Payne
Mpayne@cp2law.com
Counsel for Great Western Bank

Nancy Miller
NMiller@nemirowperez.com
Counsel for Klen’s and Angry Beavers

Ingrid J. DeFranco
Ingrid.defranco@gmail.com
Counsel for Klen’s and Angry Beavers
